Citation Nr: 1736084	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety. 



ATTORNEY FOR THE BOARD

J. Negron Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Houston, Texas.  The Veteran filed a timely Notice of Disagreement (NOD) in September 2015, a Statement of the Case was issued in May 2016, and the Veteran filed a timely Form 9 in June 2016.

The Board notes that the RO's rating decision included only a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.

In various statements, the Veteran asserted he was seeking service connection for PTSD, anxiety disorder, and depressive disorder.  Additionally, VA medical records from May 2017 show the Veteran was diagnosed with an alcohol use disorder and severe unspecified depression.  As the record reflects diagnoses of other psychiatric disabilities, and in light of the Court's decision in Clemons, the Board has re-characterized the issue, to include re-characterizing and expanding the claim for service connection for PTSD to include a claim for service connection for an acquired psychiatric disability other than PTSD, as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

The Veteran is claiming service connection for PTSD, as well as an anxiety disorder/depression.  The Veteran contends that his psychiatric conditions are related to his position as an operating room technician during service, which led to his abuse of alcohol and depression.  

The Board finds that the Veteran has not been afforded a VA examination for the claim on appeal.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran was employed as an operating room specialist and did experience alcohol-related incidents while in service.  Further, medical records in the claims file have shown the Veteran has been diagnosed with an alcohol use disorder and severe unspecified depression, as well as shown symptoms of anxiety. 

As such, because there is an indication that an acquired psychiatric disorder may be present and may also be related to service, the Board finds that a remand is required in order to obtain a medical examination with an opinion addressing the nature and etiology of any current psychiatric condition(s).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's psychiatric disorder claim. 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination(s) to determine the etiology of any current psychiatric disorder.  The record and a copy of this Remand must be made available to the examiner.  

The examiner should state all psychiatric disabilities that are present.  For each disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during, or is otherwise related to, his active duty service, to include his experience as an operating room specialist and his documented in-service use of alcohol.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





